Citation Nr: 0817680	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  02-12 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
left brachial plexopathy claimed to have resulted from 
treatment received during a hospitalization in a Department 
of Veterans Affairs Medical Center (VAMC) in May 2001.  

2.  Entitlement to an increased rating for deformity of the 
left ankle, secondary to a comminuted fracture of the lower 
one-third of the tibia with metallic internal fixation, 
currently assigned a 30 percent evaluation.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from February 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of April 2002.  He and his daughter testified at a hearing 
before a Decision Review Officer (DRO) in April 2003.  The 
case was previously remanded in February 2006.  In May 2008, 
the Board granted a motion to advance this case on the 
docket.  38 C.F.R. § 20.900(c) (2007).  

The first issue was previously characterized as entitlement 
to compensation under 38 U.S.C.A. § 1151 for ulnar 
neuropathy.  However, during the course of the appeal, the 
diagnosis became brachial plexopathy, and this is the 
condition addressed in the October 2006 VA examination.  A 
recent Circuit Court decision held that a claim based on a 
distinct and separate diagnosis is a new claim.  Boggs v. 
Peake, No. 2007-7137 (Fed. Cir. Mar. 26, 2008).  However, 
brachial plexopathy is a term that covers any neuropathy of 
the brachial plexus, which is a network of nerves including 
the ulnar nerve.  See Dorland's Illustrated Medical 
Dictionary 1453 (30th ed. 2003).   Accordingly, since 
brachial plexopathy is not a distinct and separate diagnosis, 
but rather a more comprehensive term encompassing ulnar 
neuropathy, the issue has been rephrased to reflect the 
broader diagnosis.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case was previously remanded, in part, to obtain Social 
Security Administration (SSA) records.  Although a request 
for these records was made in May 2006, the SSA responded 
that the individual did not file for disability benefits 
and/or there was no disability claim information in the file.  
However, information obtained from SSA in September 2003 
reveals a different SSA number and slightly different name 
than were listed on the VA's request for SSA records in May 
2006.  Although this erroneous Social Security number, which 
differs only in the initial digit, has been on file at the VA 
for many years, since the September 2003 report shows a 
different number, records must be requested under the correct 
number.  In this regard, according to the 2003 statement, the 
veteran in fact does receive SSA disability benefits, with a 
date of entitlement effective in February 1985.  Where VA has 
actual notice of the existence of records held by SSA which 
appear relevant to a pending claim, VA has a duty to assist 
by requesting those records from SSA.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 369-70 (1992).  

In Murincsak, the Court explained that even where the 
decision awarding SSA benefits was made years before a 
current claim, the records held by SSA may continue to have 
relevance, as SSA is obligated to discontinue disability 
benefits based on a change in a recipient's employability 
status, and SSA conducts periodic examinations to determine 
the employability status of recipients.  Murincsak, 2 Vet. 
App. at 371.  The Court further observed that, even if the 
records held by SSA are stale and there is ample recent 
evidence as to the present disability status of the claimant, 
the SSA records remain relevant for the purposes of VA's duty 
to assist in order to accurately rate a veteran's disability 
in light of his or her entire medical history.  Id. at 371-
72; see also 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42.  Moreover, 
remand instructions of the Board are neither optional nor 
discretionary, and full compliance is required.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  Therefore, the SSA records 
must again be requested, under the correct name and SSA 
number.

In addition, the October 2006 VA examination report does not 
adequately address the 38 U.S.C.A. § 1151 issue.  In 
particular, the question of foreseeability is not adequately 
addressed.  The veteran underwent coronary artery bypass 
graft in May 2001, and beginning in June 2001, began to 
experience neurological symptoms in his left upper extremity, 
now diagnosed as brachial plexopathy.  The examiner noted 
that it was not as likely as not that brachial plexopathy was 
caused by an event not reasonably foreseeable, and that it 
was as likely as not that the left brachial plexopathy is one 
of the known sequelae of coronary artery bypass graft 
surgery.  However, the only reason provided was that certain 
studies show that severe neurological disorders occur in only 
1.3 percent of coronary artery bypass surgery, which does not 
seem to support the conclusion.  

According to the pertinent regulation, compensation under 
38 U.S.C.A. § 1151 may be granted for additional disability 
caused by VA treatment, if there is negligence or other VA 
fault, or if the event was not reasonably foreseeable:

Whether the proximate cause of a veteran's 
additional disability or death was an 
event not reasonably foreseeable is in 
each claim to be determined based on what 
a reasonable health care provider would 
have foreseen. The event need not be 
completely unforeseeable or unimaginable 
but must be one that a reasonable health 
care provider would not have considered to 
be an ordinary risk of the treatment 
provided. In determining whether an event 
was reasonably foreseeable, VA will 
consider whether the risk of that event 
was the type of risk that a reasonable 
health care provider would have disclosed 
in connection with the informed consent 
procedures of Sec. 17.32 of this chapter. 

38 C.F.R. § 3.361(d)(2) (2007).  Under 38 C.F.R. § 17.32(c), 
informed consent includes, inter alia, an explanation of 
"reasonably foreseeable associated risks, complications or 
side effects."  The informed consent form signed by the 
veteran in May 2001 specifically listed "bleeding, 
infection, stroke, heart attack, kidney failure, death," but 
not nerve damage to the left arm.  Thus, a more detailed 
opinion, which adequately addresses these issues, must be 
afforded.  Therefore, the file should be referred to a 
neurologist for an opinion.  Unless deemed necessary by the 
physician, an additional examination need not be performed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from SSA a copy of their 
decision regarding the veteran's claim for 
Social Security disability benefits, which 
was granted effective in February 1985, as 
well as the medical records relied upon in 
that decision.  Ensure that the name and 
Social Security number listed on the 
September 2003 SSA basic information 
summary are used for the request.  All 
efforts to obtain these records, and the 
responses received, must be documented in 
the claims file.

2.  Refer the claims files, and a copy of 
this REMAND, to a neurologist for an 
opinion as to whether the veteran's 
brachial plexopathy was caused by VA 
treatment, and, if so, whether there was 
VA fault involved, and whether the 
condition was foreseeable.  An examination 
need not be conducted unless the physician 
deems such necessary for the requested 
opinion.   
The opinion should address the following 
questions:

A.  Additional disability due to VA 
treatment
*  Does the veteran have brachial 
plexopathy caused by VA treatment, 
including surgery, provided during a VA 
hospitalization from May 14 - 22, 2001?
*  Was brachial plexopathy due to 
carelessness, negligence, lack of proper 
skill, error in judgment, or a similar 
instance of fault on the part of the VA in 
furnishing the hospital care, medical or 
surgical treatment?  
*  Did VA fail to exercise the degree of 
care that would be expected of a 
reasonable health-care provider in 
treating the veteran's symptoms?  

B.  Foreseeability and informed consent
*  Was the additional disability an event 
that was not reasonably foreseeable?  
I.e., would a reasonable health care 
provider have foreseen a risk of brachial 
plexopathy?  The event need not be 
completely unforeseeable or unimaginable 
but must be one that a reasonable health 
care provider would not have considered to 
be an ordinary risk of the treatment 
provided.  
*  Was the risk of brachial plexopathy the 
type of risk that a reasonable health care 
provider would have disclosed in 
connection with the informed consent 
procedures?
*  Review the informed consent form, 
signed by the veteran on May 13, 2001, and 
state whether it can be ascertained that 
the veteran did, in fact, receive informed 
consent with respect to brachial 
plexopathy, despite the fact that no 
pertinent symptoms were shown on the form.  
I.e., would a reasonable health care 
provider have both disclosed this risk, 
and failed to list it as a possible 
complication?  (See May 14, 2001, 
cardiothoracic inpatient note, stating 
that the risks, including but not limited 
to those listed on the informed consent 
form, had been discussed with the 
veteran.)  If yes, please explain.  If 
this cannot be answered without resort to 
speculation, please so state.

It would be helpful if the physician would 
use the following language in his or her 
opinion, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is less 
than 50% likelihood).  The term "at least 
as likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The complete rationale for all 
opinions expressed should be provided.  

3.  Thereafter, adjudicate the issues of 
entitlement to compensation under 
38 U.S.C.A. § 1151 for additional left 
brachial plexopathy resulting from 
treatment received during a 
hospitalization in a VAMC in May 2001, and 
entitlement to an increased rating for 
left ankle/lower tibia fracture residuals.  
If either claim is denied, furnish the 
veteran and his representative with a 
supplemental statement of the case, and 
provide an opportunity for response, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

